Citation Nr: 1628491	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-31 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Propriety of a reduction from 100 percent to 40 percent disability compensation for prostate cancer.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  The Veteran had service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reduced the Veteran's prostate cancer disability rating from 100 percent to 20 percent, effective September 1, 2011.  The Veteran filed a timely appeal.

In an October 2013 Decision Review Officer decision, the DRO found clear and unmistakable error in the June 2011 rating decision regarding the effective date of the reduction, and assigned the reduction from October 1, 2011.  Additionally, the DRO found that although the decision to reduce the Veteran's rating to 20 percent was correct at that time, newly associated evidence warranted a higher disability rating.  Thus, a 40 percent rating was assigned from October 1, 2011.  Based on this procedural history the issue has been characterized as shown on the title page. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The August 2010 rating decision that granted service connection for the Veteran's prostate cancer also denied entitlement to service connection for erectile dysfunction.  The Veteran did not file a Notice of Disagreement with that decision or submit new and material evidence within the appeal period and it became final.  On his November 2013 VA Form 9, the Veteran stated he sought service connection for erectile dysfunction.  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required so that the Board may decide the Veteran's appeals after considering a complete record.

Review of the Veteran's VA medical records show he was treated for his prostate cancer by an outside provider, Dr. T.  See May 2010 Internal Medicine Attending Note.  Additionally, a March 31, 2011 letter from nurse practitioner I. G. indicates that the Veteran received x-ray therapy from O'Connor Hospital in San Jose.  Records from Dr. T. and O'Connor Hospital have not been associated with the claims file.  As these records are pertinent to the severity of the Veteran's prostate cancer disability at the time of the June 2011 reduction, a remand is required to obtain these records and associate them with the Veteran's claims file.

Moreover, a November 22, 2010 VA Internal Medicine Outpatient note stated that the Veteran completed his radiation therapy one week prior.  Other VA medical records indicate that the Veteran's therapy was completed in June 2010.  As the November 2010 record suggests the existence of other VA medical records not already associated with the claims file, the AOJ should obtain any outstanding records relating to the Veteran's prostate cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected prostate cancer, including Dr. T. and O'Connor Hospital.  After securing the necessary releases, request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Take appropriate action to obtain VA treatment records, not already of record, relating to the Veteran's treatment for prostate cancer.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






